United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2621
                                  ___________

Lloyd R. Holmes,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri
Elaine Chao, Secretary of Labor,      *
                                      *    [UNPUBLISHED]
            Appellee.                 *
                                 ___________

                            Submitted: February 4, 2004

                                 Filed: March 17, 2004
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Lloyd Holmes appeals from the final judgment entered in the District Court1
for the Eastern District of Missouri dismissing his 5 U.S.C. § 552, Freedom of
Information Act (FOIA) action. For reversal Holmes argues, among other things, that
the district court should have considered his “Motion for Trial by Jury” before
entering judgment against him; he explains that the motion was filed several days



      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
after entry of judgment because initially he sent it to the wrong address. For the
reasons discussed below, we affirm the judgment of the district court.

       Having carefully reviewed the record, we find that the district court properly
dismissed Holmes’s FOIA action for failure to exhaust administrative remedies, see
Brumley v. United States Dep’t of Labor, 767 F.2d 444, 445 (8th Cir. 1985) (per
curiam), as defendant’s unrebutted evidence showed that Holmes failed to exhaust his
administrative remedies. As to the postjudgment “Motion for Trial by Jury,” the
district court clearly considered and denied the motion, and nothing in or attached to
the motion casts doubt on the propriety of the district court’s dismissal of Holmes’s
FOIA action as unexhausted.

     We have considered and find meritless Holmes’s remaining arguments.
Accordingly, the judgment is affirmed.
                     ______________________________




                                         -2-